t c memo united_states tax_court richard j salem and eileen l salem petitioners v commissioner of internal revenue respondent robert s saxon and bernice s saxon petitioners v commissioner of internal revenue respondent docket nos filed date vernon jean owens for petitioners william r mccants for respondent memorandum findings_of_fact and opinion wright judge in these consolidated cases respondent determined the following deficiencies and penalty in petitioners' federal income taxes petitioners docket no year deficiency sec_6662 penalty richard j and eileen l salem dollar_figure none big_number dollar_figure robert s and bernice s saxon big_number none unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure we must decide the following issues whether under sec_1366 petitioners richard j salem and bernice s saxon have sufficient basis from which to deduct losses_incurred by salem saxon nielsen p a an s_corporation whether petitioner richard j salem realized gain of dollar_figure upon the distribution of real_property from gulf properties of pinellas county florida iii inc an s_corporation and whether if such gain was realized petitioners richard j salem and eileen l salem were negligent in failing to report it findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference a petitioners petitioners richard j salem mr salem and eileen l salem mrs salem are married and resided in tampa florida when they filed their petition in this case mr and mrs salem are hereinafter sometimes referred to as the salems petitioners robert s saxon mr saxon and bernice s saxon mrs saxon are married and resided in clearwater florida when they filed their petition in this case mr and mrs saxon are hereinafter sometimes referred to as the saxons b salem saxon nielsen p a background mr salem and mrs saxon are attorneys who are shareholders in the law firm of salem saxon nielsen p a ss n during the taxable_year mr salem owned shares of the stock of ss n and mrs saxon owned shares their general law practice is business oriented and includes litigation mr salem was admitted to practice before this court in during the mid-1980's ss n began borrowing money from the bank of tampa the bank from through the bank made loans to ss n on the following dates in the amounts indicated no date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number increase and renewal of existing loan consolidation and renewal of existing loans renewal of existing loan all of the above loans were represented by notes signed by mr salem or mrs saxon as an officer of ss n all loans except loan no were secured_by ss n's accounts_receivable furniture fixtures and equipment all of the notes provided that the bank was given a lien and a security_interest obligor lien in all property of each obligor now or at any time hereafter in the possession of bank in any capacity whatsoever including but not limited to any balance or share of any deposit trust or agency account as security for the payment of this note the term obligor included each maker endorser surety and guarantor of the note mr salem personally guaranteed percent of ss n's debt to the bank and mrs saxon personally guaranteed percent of the debt except for the obligor lien neither mr salem nor mrs saxon pledged any personal assets to secure ss n's debt to the bank ss n was a c_corporation from through september of on date ss n elected to be an s_corporation effective as of date the accounting firm of laventhol horwath l h prepared the corporate_income_tax return for ss n for the taxable_year ending date eileen sharkey of l h sent the following letter dated date to mr salem dear richard in preparing the corporate_income_tax return for the period ended date for salem saxon and nielsen p a we have discussed various issues with bernice this letter covers one particular tax item of significance principally to you on date the professional association had loans outstanding of approximately dollar_figure payable to the bank of tampa it is our understanding that the loans were made to salem saxon and nielsen p a with your personal guarantee the issue is the internal revenue service's lack of recognition of a guarantee as part of tax basis as further discussed below as you know the professional association has incurred a loss of dollar_figure for the year ended date your share of the loss is approximately dollar_figure and represents a tax_benefit on your individual return of approximately dollar_figure by taking a tax position contrary to the internal_revenue_service your return is subject_to controversy subchapter_s_corporation losses that pass through to the shareholders are fully deductible only to the extent that the shareholders have basis in the s_corporation stock plus basis in their loans to the s_corporation internal revenue sec_1366 applying this provision to salem saxon nielsen p a your current basis would be de_minimis and your deductible loss on your individual_income_tax_return for would also be de_minimis of course the remaining loss would be available for the carryforward to future years with your concurrence we will take the tax_return position that the loan guarantee provides you basis to take the losses in order to avoid penalties in the event the internal_revenue_service should prevail upon challenge the rules require the tax_return to be based on substantial_authority as defined we believe 778_f2d_769 11th cir provides such authority in this case the court applied a debt-equity analysis and held that a shareholder's guarantee of a loan made to a subchapter_s_corporation may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor however this case is unique to the 11th circuit and does not have the commissioner's acquiescence therefore upon examination a controversy may arise the safest course of action and the one we recommend is to restructure the loans so that you are a co-maker rather than a guarantor in this way you can clearly demonstrate that you have basis in the losses which flow through on your individual_income_tax_return and take full advantage of the concomitant tax benefits in september and october of mr salem and mrs saxon executed the following new notes replacement notes that except for no replaced the existing notes representing ss n's debt to the bank no date amount 1dollar_figure big_number 2big_number big_number 4big_number renewal of loan no consolidation and renewal of loans no no renewal of loan no renewal of loan no the replacement notes were signed by mrs saxon as vice president on behalf of ss n and by mr salem and mrs saxon as individuals the security on the replacement notes remained the same as on the original during ss n made all payments to the bank on the loans ss n filed forms 1120s u s income_tax return for an s_corporation for the short taxable_year ending date and for the taxable_year ending date ss n reported a loss of dollar_figure for the taxable_year of which dollar_figure was allocated to mr salem and dollar_figure was allocated to mrs saxon ss n's return reflects loans payable to shareholders in the amount of dollar_figure while its ledger for reflects that loans in the same amount were payable to the bank there were never any loan documents executed among ss n mr salem and mrs saxon evidencing loans from the shareholders to the firm minutes of meetings of the officer's loan committee and the loan committee accurate minutes of the meetings of the bank's officers loan committee and the loan committee the minutes were taken at the time the committees discussed making or extending loans to the bank's customers minutes of committee meetings considering personal loans to mr salem and mrs saxon were reported under the headings of richard j salem and bernice saxon when the committees discussed loans to ss n the minutes reflected the discussion under the heading of salem saxon nielsen p a when the committees were considering extending loans to ss n the committees considered ss n's financial statements profitability and strong equity position deposits maintained with the bank proposed use of loan proceeds working_capital construction costs of leasehold improvements security furniture fixtures and equipment reputation and client base hiring of additional attorneys and real_property interests the committees also considered personal guaranties of mr salem and mrs saxon and the bank's total commitment to the firm on one occasion the committee considered mr salem's annual income of dollar_figure and limited debt the minutes of the loan committee meetings of date date and date and the officers loan committee meetings of date and date discuss mr salem and mrs saxon's guaranties of ss n's loans indicating that the committees were unaware of the substitute notes the minutes of the loan committee meeting of date state that the firm ss n is currently undergoing an irs audit and they may have to change the borrower of the p a loans to the principals the minutes of the officers loan committee meeting of date state mr martin presented a request for the approval to change the borrower on the dollar_figure million in loans to salem saxon nielsen p a to the names of richard j salem bernice s saxon and richard a nielsen based on their pro-rata share ownership of the firm mr martin indicated that as a result of an irs audit the firm is undergoing the partners are being questioned regarding the basis of their individual ownerships in the corporation he mentioned that the p a will hypothecate its assets as collateral for the notes to the partners he indicated that we will continue to have a dollar_figurem assignment of life_insurance on mr salem he mentioned that mr salem own sec_85 ms saxon owns and mr nielsen own sec_5 of the firm c gulf properties of pinellas county florida iii inc mr salem owned a one-third interest in an s_corporation known as gulf properties of pinellas county florida iii inc gulf properties on date gulf properties purchased property located pincite gulf boulevard belleair shores florida gulf boulevard for the purchase_price of dollar_figure on date gulf properties transferred title of gulf boulevard to mr salem subject_to a mortgage in the amount of dollar_figure between and real_property values dropped significantly in the area of gulf boulevard d petitioners' income_tax returns the salems filed a joint income_tax return form_1040 and an amended_return form 1040x for the taxable_year the salems reported a net_operating_loss for in the amount of dollar_figure in computing the net_operating_loss the salems included the dollar_figure loss from ss n the salems did not report any gain_or_loss on the distribution of gulf boulevard to mr salem from gulf properties nor did they report any interest_income from ss n related to the loans or from any deposits with the bank the salems filed a form_1045 application_for tentative refund for the taxable_year claiming a net_operating_loss_carryback of dollar_figure from the saxons filed a joint_return for on their return the saxons claimed the dollar_figure loss from ss n allocated to mrs saxon e respondent's determinations in a statutory_notice_of_deficiency dated date issued to the salems respondent determined that the loss from ss n was deductible to the extent of mr salem's basis in his ss n stock respondent further determined that mr salem's basis in his stock as of date was dollar_figure and that the salems' income for was increased by dollar_figure additionally respondent determined that mr salem realized a capital_gain in the amount of dollar_figure from the distribution of gulf boulevard to him from gulf properties respondent computed the gain as follows purchase_price of property received less mortgage assumed distribution less shareholder's basis capital_gain dollar_figure big_number big_number big_number big_number as a result of these adjustments respondent determined that the salems had taxable_income of dollar_figure for as a result of the adjustments to the salems' income for respondent determined that the net_operating_loss_carryback to was zero and increased the salems' income by dollar_figure in a statutory_notice_of_deficiency dated date issued to the saxons respondent determined that the loss from ss n was deductible to the extent of mrs saxon's basis in her interest in ss n respondent further determined that her basis as of date was dollar_figure and that the saxons' taxable_income therefore was increased by dollar_figure claimed net_operating_loss_deduction opinion sec_1366 permits an s_corporation shareholder to deduct a proportionate share of the corporation's net_operating_loss to the extent that the loss does not exceed the sum of the adjusted_basis of the shareholder's stock in the corporation and any indebtedness of the s_corporation to the shareholder petitioners argue that the bank looked primarily to mr salem and mrs saxon for repayment of the loans at issue petitioners contend that the bank in substance made the loans to mr salem and mrs saxon and they in turn made loans to ss n petitioners conclude therefore that the loans constituted indebtedness of the s_corporation to its shareholders generally in order to qualify as indebtedness under sec_1366 the indebtedness of the s_corporation to the shareholder must have arisen as a result of an actual economic outlay by the shareholder 902_f2d_439 5th cir 875_f2d_420 4th cir affg 90_tc_206 778_f2d_769 11th cir this court has consistently held that no form of indirect borrowing be it guaranty surety accommodation or otherwise gives rise to indebtedness from an s_corporation to the shareholders unless and until the shareholders pay part or all of the indebtedness estate of leavitt v commissioner t c pincite 50_tc_762 prior to such payment_liability of the shareholders to a third party may exist but not debt of the corporation to the shareholders raynor v commissioner supra pincite the precise question before us is whether mr salem and mrs saxon made an economic outlay by signing as comakers of the notes payable to the bank petitioners rely chiefly upon the opinion of the u s court_of_appeals for the eleventh circuit in selfe v united_states supra we are bound under the golsen_rule to follow the opinion of the eleventh circuit because an appeal in this case would be made to that court 54_tc_742 affd 445_f2d_985 10th cir the eleventh circuit agreed that economic outlay is required before stockholders in an s_corporation may increase their basis and that in most cases a mere guarantee of a corporate loan is insufficient absent subrogation to increase a taxpayer's basis selfe v united_states supra pincite the court noted however that a guarantor who has pledged stock to secure a loan has experienced an economic outlay to the extent that that pledged stock is not available as collateral for other investments id pincite n relying upon the principles of 462_f2d_712 5th cir affg tcmemo_1970_182 the eleventh circuit held that a shareholder guarantee of a loan may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor selfe v united_states supra pincite the court concluded that under the principles of plantation patterns a shareholder who has guaranteed a loan to a subchapter_s_corporation may increase her basis where the facts demonstrate that in substance the shareholder has borrowed funds and subsequently advanced them to her corporation id pincite in selfe the specific issue before the court was whether any material facts were at issue making summary_judgment inappropriate finding that such issues existed the court remanded for a determination of whether or not the lender looked primarily to the taxpayer for repayment we find that the facts in this case are substantially different from those in the selfe case in selfe the lender originally extended a credit line to the taxpayer in consideration of her pledge of big_number shares of stock in a corporation when her business was later incorporated in a new corporation the lender converted the loans made on the existing credit line to corporate loans accompanied by the taxpayer's agreement guaranteeing the corporation's indebtedness to the bank by contrast in this case the bank originally made the loans to the corporation although mr salem and mrs saxon guaranteed the loans they never pledged any personal_property to secure the debt after ss n elected to be an s_corporation the initiative to add mr salem and mrs saxon as comakers came from them not from the bank furthermore the record in this case shows that the bank looked primarily to the corporation for repayment of the notes the minutes of the bank's loan committees indicate that when the committees were considering extending loans to ss n the committees considered the corporation's financial statements petitioners argue that the notes granted the bank a lien on any property or deposits of the guarantors or comakers held by the bank there is no evidence that the bank ever held any personal deposits of the salems or saxons profitability and strong equity position deposits maintained with the bank proposed use of loan proceeds security furniture fixtures and equipment reputation and client base hiring of additional attorneys real_property interests and total indebtedness to the bank applying the test applied by the eleventh circuit in selfe v united_states supra we find that the loans were made to the corporation and not to the shareholders see spencer v commissioner t c petitioners contend that the facts in this case are the same as those in gilday v commissioner tcmemo_1982_242 we disagree in gilday the bank originally made the loan to the s_corporation and the shareholders guaranteed the loan later the shareholders gave their personal note to the bank and the bank canceled the corporation's notes we held that the substitution of the shareholders' note to the bank for the notes of the corporation created a valid debt from the corporation to the shareholder we think the facts in this case are distinguishable from those in gilday as we noted in 103_tc_711 the shareholders in gilday became the sole obligors to the bank in this case petitioners merely signed the notes as comakers the corporation's debt was not canceled and the corporation's assets continued to secure the debt the fact that petitioners were comakers rather than guarantors does not change our analysis nigh v commissioner tcmemo_1990_349 furthermore after mr salem and mrs saxon signed the notes as comakers the bank continued to look primarily to the corporation for repayment applying the test of the eleventh circuit in selfe v united_states supra we conclude that regardless of the form of the notes the debts in substance continued to be loans from the bank to the corporation we conclude further that under debt-equity principles the loans from the bank were made to ss n not to the shareholders and that the shareholders therefore did not lend or contribute the loan proceeds to ss n the loan documentation consistently treats the loans as loans to ss n the loans were to be repaid in the normal course of events from the business revenues of ss n upon default the loans were to be repaid from the collateral ss n gave to secure the loans including any life_insurance_proceeds in the event of mr salem's death see debt- equity factors set forth in plantation patterns inc v commissioner supra pincite for all purposes other than the computations of the shareholder tax basis ss n and its shareholders treated the loans as having been made primarily and directly from the bank to ss n accordingly we hold that petitioners are not entitled to deduct a net_operating_loss from ss n in excess of their bases in their stock as determined by respondent whether mr salem realized gain upon distribution of gulf boulevard from gulf properties respondent's position is that during mr salem realized a capital_gain_distribution of dollar_figure when gulf properties transferred the title of gulf boulevard to him whether gain was realized depends upon the property's fair_market_value on date when mr salem received it respondent contends that its fair_market_value on that date was dollar_figure to the contrary mr salem contends that its fair_market_value was no more than dollar_figure thus resulting in no gain to him the salems did not report any gain on their joint income_tax return for because mr salem's basis in gulf properties dollar_figure and the mortgage indebtedness he assumed dollar_figure totaled dollar_figure which he believed exceeded the property's fair_market_value on the date of the distribution petitioners' evidence on the issue of the fair_market_value of the property consists of mr salem's testimony and the report of an expert ron lozano respondent did not submit a report by an expert but relies upon the purchase_price paid for the property by gulf properties in and values shown on the salems' tax returns and financial statements the fair_market_value of property on a particular date is a factual question and requires consideration and weighing of all relevant evidence in the record 813_f2d_837 7th cir affg 85_tc_56 60_tc_749 43_tc_663 the determination of the value of property is a matter of judgment rather than of mathematics 325_f2d_934 8th cir affg tcmemo_1961_347 since valuation is necessarily an approximation it is not required that the value we determine be one as to which there is specific evidence provided that it is within the range of figures that properly may be deduced from the record 538_f2d_927 2d cir affg tcmemo_1974_285 hamm v commissioner supra pincite expert opinion is admissible if it will assist the trier of fact to understand evidence that will determine the fact in issue see fed r evid the trier of fact must weigh such evidence in light of the demonstrated qualifications of the expert and all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 the persuasiveness of an expert's conclusion depends largely upon the disclosed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 we are not bound by the formulas and opinions proffered by an expert especially when they are contrary to our judgment orth v commissioner supra 227_f2d_753 6th cir affg tcmemo_1954_139 instead we may reach a decision of value based on our own analysis of all the evidence in the record silverman v commissioner supra hamm v commissioner supra pincite while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any portion of such an opinion parker v commissioner supra pincite we may reject the opinion of an expert in its entirety orth v commissioner supra parker v commissioner supra pincite a sound valuation is based upon all relevant facts and we may reach a decision as to the value of the property based on our own analysis of all the evidence in the record silverman v commissioner supra pincite hamm v commissioner supra pincite even if only one party proffers the opinion of an expert such as is the case here we are not required to accord that opinion total or even partial acceptance tripp v commissioner supra 88_tc_38 where there is a significant error in that opinion appropriate adjustments will be made estate of gilford v commissioner supra we note however that counsel for respondent did not see fit to cross-examine petitioners' expert during the trial of this case petitioners' expert used the comparable sales_method in arriving at a value for the property the comparable sales_method functions by locating properties as physically similar as possible to the subject property which have been sold on the open market in noncollusive nonforced sales for cash or cash_equivalent within a reasonable_time of the date for which a value of the subject property is desired once these properties are located those features of the subject property which are most pertinent to its value are compared to those same features on the comparable properties since no two sales and no two properties can be identical the values of those features of the comparable properties which are relevant to the value of the subject property are adjusted until they are equivalent to those of the subject property this court has found the comparable sales valuation method to be a reasonable one and has used it in the past 72_tc_1 petitioners' expert report petitioners' expert appraised the subject property in in his report he concluded that the value of the property as of date was dollar_figure where an expert's report is based upon an incorrect assumption such as the valuation_date in this case the court may still use it to construct reliable estimates of value by adjusting for the faulty assumption 80_tc_872 affd 757_f2d_1208 11th cir in making the valuation petitioners' expert relied on comparable sales of three properties the expert report provides the following additional information single family homes or condominium units with a waterfront view will command the highest prices although bay view sites are desirable in the market place bay view sites are considered to be an inferior view to the open gulf view of gulf boulevard gulf boulevard and comparables no and no are located directly on the gulf of mexico in the same subdivision since comparable no is located on the bay in a neighboring subdivision within the area a large adjustment for the inferior view was warranted the expert rated gulf boulevard as being in above- average condition because the interior of the home had been renovated and modernized the kitchen had been remodeled and had new cabinets the exterior of the home needed painting and some of the gutters were rotted there were no functional or physical inadequacies noted during the inspection because of the lack of sales of gulf front properties the expert found it necessary to expand the marketing timeframe generally sales of comparable properties represent the best evidence of the fair_market_value of real_estate and a sale of the subject property itself proximate in time to the relevant valuation_date is the best evidence of fair_market_value 88_tc_1197 the following table describes and compares gulf boulevard to three properties that were sold between september of and may of a period of approximately to months after the valuation_date item proximity subject gulf blvd comparable no aleta dr comparable no gulf blvd comparable no gulf blvd mile northeast lot north lots north data source inspection public records public records public records value adjustments lot size sq ft view big_number gulf construction roof cbs shingle age years condition avg- good total room count bedrooms baths big_number bay cbs conc big_number - big_number big_number gulf cbs conc - big_number avg- good - big_number average big_number - big_number big_number gulf cbs shingle avg- good - big_number gr living space big_number big_number -big_number big_number -big_number big_number - big_number garage porch patio pools etc car none car pool spa car - big_number car -big_number none - big_number pool covered patio fireplaces 1-brick none big_number 1-brick none big_number net_adjustment big_number -big_number -big_number the expert report computes comparable values of gulf boulevard using the three comparable properties as follows sale date sale price adjustments comp value of subject comparable no comparable no comparable no dollar_figure big_number big_number dollar_figure -big_number big_number dollar_figure -big_number big_number we have carefully considered all of the evidence presented and have relied more on evidence determined to be more persuasive specifically we find comparable no to be the most persuasive evidence of the value of gulf boulevard we find that the fair_market_value of gulf boulevard at the time of the transfer to mr salem in december of was no greater than dollar_figure on the basis of that valuation we hold that the salems did not fail to report gain in on the distribution of the property to mr salem accuracy-related_penalty respondent's determination of the accuracy-related_penalty for negligence under sec_6662 with respect to the salems pertains only to the omission from their income_tax return of the gulf properties distribution of gulf boulevard since we have held that the salems did not fail to report gain from the distribution it follows that they are not liable for the accuracy-related negligence_penalty for to reflect our conclusions on the disputed issues decisions will be entered under rule
